DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 6 September 2022 has been considered on the merits. Claims 1-6 are rejected.	Claims 7-17 are withdrawn from consideration as drawn to an unelected invention. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 September 2022 was filed after the mailing date of the Non-Final Office Action on 03 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the NPL cited on the IDS is annotated with a 
For consideration of a search report from Japan if there is one, consider attaching and citing it appropriately on an IDS.  

Response to Arguments
Applicant's arguments filed 6 September 2022, which respect to the rejection of claims 1-6 under U.S.C. § 112(b) have been fully considered and aren’t persuasive (see 112(b) rejection below). The claims 2-7 dependent on claim 1 are rejected due to their dependency on the indefinite base claim 1. 
Applicant's arguments filed 6 September 2022, which respect to the rejection of claim 1-6 under U.S.C. §103 have been fully considered and aren’t persuasive. Specifically, regarding applicant’s arguments that Ciftlik doesn’t teach antigen retrieval step being performed at a pressure higher than the atmospheric pressure, especially higher than 1.5 bar and that Krenacs doesn’t teach performing antigen retrieval in a microfluidic device at a temperature between 60°C to 200°C and a pressure in the microfluidic chamber greater than 1.5 bar and active cooling of a microfluidic chamber, it’s noted that the combination of Ciftlik, Krenacs and Angros teaches the limitations claimed. Specifically, Ciftlik teaches antigen retrieval (see [0041], which recites “the tissue preparation and antigen retrieval, protocols shown in Table 1 are applied to tissue slices”) being performed at a pressure higher than the atmospheric pressure (see [0036], which recites “microfluidic channels resistant to deformation under higher fluidic pressures, and allow applying fluidic pressures up to 16 MPa” which corresponds to 160 bar […] Therefore, in our design, the flow characteristics will be stable, even under much higher pressures and flow rates, which might be involved in an IHC protocol […] In addition, the present device can work up to 200° C”). In addition, Ciftlik teaches  imaging of samples by cycle multiplexing (see [0044] of Ciftlik, which recites “FIG. 10 shows an example multiplex fluorescent detection of breast cancer biomarkers”) (see also [0064] of Angros, which recites “devices such as biochips, vials, flasks, microtiter plates, test tubes, petri dishes, and microarray plates, as well as standard glass or plastic microscope slides. Preferably, the apparatus of the present invention is used as an automated in-situ antigen recovery and staining apparatus … [i]n one treatment step, for example, a solution such as an antigen retrieval solution is disposed on the microscope slide and the heating plate or element heats the slide and the antigen retrieval solution thereon to temperatures of for example, 120° C. to 160° C” and [0079], which recites “the maintenance pressure can be set to 23 psig (259.9 kPa), and the reaction compartment can be pre-pressurized to 23 psig (259.9 kPa)” which corresponds to 2.599 bar). In addition, Angros teaches active cooling of a microfluidic chamber (referred to as a reaction compartment in [0072]) by a cooling unit (see [0072], which recites “antigen retrieval buffer […] cool quickly” and [0241], which recites “turn on air or liquid cooling system”) comprising a cooling block comprising a labyrinth of fluid flow channels (referred to as a cooling ducts 148 in [0121]) for a cooling fluid (which corresponds to cooling air or liquid, see [0121]) to flow therethrough in order to provide active cooling of a sample support (referred to as a slide support element 114 in [0121]) (see [0123], which recites “[a]s shown in FIGS. 17-19B, after the microscope slide 140 is heated, it can be rapidly cooled by directing air or liquid via the cooling ducts 148 into sub heating element cooling spaces 148a which are located below the heating element 164”) (see also [0127], which recites “[w]hen the slide support element 114 is withdrawn from the reaction compartment 112 and/or from the staining apparatus 100, a microscope slide 140 can be placed thereon or removed therefrom. The slide support element 114 can be inserted into the reaction compartment 112 for treatment of the biological sample on the microscope slide 140”) .
Regarding applicant’s argument that there is no teaching in Ciftlik towards how to implement together a thermal unit with a clamping and piston systems, it is noted, the piston feature upon which applicant relies aren’t recited in the rejected claims, “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, Ciftlik teaches clamping (see [0053], which recites “[t]issue slices immobilized on standard glass slides are mechanically clamped to a microfluidic structure”). In addition, Angros teaches a thermal system (see [0118]) and a piston (see [0122], [0127], [0139] and [0182]). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1- 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant, regards as the invention.
Regarding claim 1 reciting “heating the microfluidic chamber to an incubation temperature setpoint (TAR) and maintaining the temperature of the microfluidic chamber to said incubation temperature setpoint for an incubation period duration t”. It is unclear if the temperature in the “heating the microfluidic chamber” step is the same or different than the temperature in the “maintaining the temperature” step.  For the purposes of compact prosecution, the temperature setpoint for the incubation and the temperature setpoint for heating the chamber is the same setpoint temperature within the claimed temperature range.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ciftlik et al (US Publication 2015/0005190) in view of Krenacs et al (“Heat-Induced Antigen Retrieval for Immunohistochemical Reactions in Routinely Processed Paraffin Sections”) further in view of Angros (US Publication 2013/0302818).
Regarding claim 1, Ciftlik et al teaches a method for in situ temperature-induced antigen retrieval (i.e. a heat-induced epitope retrieval process) of a biological sample immobilized on a sample support (see claim 1 and 11), comprising the steps of: 
a) providing said biological sample immobilized on said sample support (referred to as a solid support in [0051], which recites “extent of the targets that are immobilized on a solid support” and claim 1, which recites “a detachable slide containing samples such as immobilized entities, biological samples or molecules”);  
5b) providing a microfluidic device (referred to as a biological and chemical sample processing device in the abstract) comprising a microfluidic chamber (referred to as a formed chamber in Figure 3), at least one fluid inlet (which corresponds to a first microfluidic access hole illustrated in Figure 3) at one end of said microfluidic chamber (which corresponds to the side of the chamber with horizontal microfluidic channels directly attached to the chamber illustrated in Figure 3) and at least one fluid outlet (which corresponds to a second microfluidic access hole illustrated in Figure 3) at another end of said microfluidic chamber (which corresponds to the side of the chamber with horizontal and vertical microfluidic channels directly attached to the chamber illustrated in Figure 3) configured to conduct a fluid (such as a required reagent) supplied under pressure (see [0033]) from a fluid feeding system (referred to as a syringe in [0034]) through the microfluidic chamber (i.e. formed chamber), wherein at least one wall (see claim 1) of the microfluidic chamber (i.e. formed chamber) is formed by the sample support (i.e. detachable slide) and is mounted 10against a seal (referred to as a O-ring in [0027]) in a fluid-tight (thereby sealing the tissue slide to the microfluidic channel device) and removable manner (the slide is detachable, see claim 1) to a first wall (see claim 1) of the microfluidic chamber by a clamping mechanism (see [0053], which recites “[t]issue slices immobilized on standard glass slides are mechanically clamped to a microfluidic structure and can be replaced within one minute”) and wherein the volume of the microfluidic chamber is between 2.5 microLiters and 200 microLiters (see [0052]); 
c) mounting said microfluidic chamber and said sample support together in a fluid-tight manner with the sample facing an inside of the microfluidic chamber (see [0026]).  
15d) carrying out a temperature-controlled antigen retrieval step Si (which corresponds to antigen retrieval solution and heating in Table 3) at a pressure higher than the atmospheric pressure (see claim 2), wherein said step Si comprises: 
- filling the microfluidic chamber with an epitope unmasking solution (which corresponds a buffer wash in [0032], see also [0002], which recites “[a]ntigen retrieval is also referred as epitope retrieval" and [0041], which recites “antigen retrieval, protocols shown in Table 1 are applied to tissue slices, where reagent fill and buffer wash times [sic] where chosen”, which is consistent with the instant specification which describes the expression "epitope unmasking solution" to refer to “any solution that is suitable for heat- induced epitope retrieval”), through the fluid inlet at a pressure Pchamber in the microfluidic chamber above atmospheric pressure (see [0052]). 
- heating the microfluidic chamber to an incubation temperature setpoint (TAR) and 20maintaining the temperature of the microfluidic chamber to said incubation temperature setpoint for an incubation period duration tj (see Table 3, antigen retrieval and heating); 
25wherein said incubation temperature setpoint TAR is comprised between about 60°C to 200°C (see [0048], which discloses a temperature of 95 degree Celsius), pressure Pchamber in the microfluidic chamber is greater than 1.5 bar (see [0033] and [0036], which recites “microfluidic channels resistant to deformation under higher fluidic pressures, and allow applying fluidic pressures up to 16 MPa” which corresponds to 160 bar […] Therefore, in our design, the flow characteristics will be stable, even under much higher pressures and flow rates, which might be involved in an IHC protocol […] In addition, the present device can work up to 200° C”), wherein the incubation period duration tj is comprised between 0.5 to 30 min (see table 3 which disclosed a duration of 2 min).  
Ciftlik does not explicitly teach - cooling the microfluidic chamber to a cooling temperature below the said incubation temperature setpoint and higher or equal to room temperature for a cooling period duration te. Cif
In the analogous art of Heat-Induced Antigen Retrieval methods, Krenacs et al (“Heat-Induced Antigen Retrieval for Immunohistochemical Reactions in Routinely Processed Paraffin Sections”) teaches a heat-induced antigen (epitope) retrieval (HIER) method wherein an incubation temperature setpoint TAR during a temperature-controlled antigen retrieval step is ~120 °C (see table 2) and wherein cooling the microfluidic chamber to a cooling temperature below the said incubation temperature setpoint and higher or equal to room temperature for a cooling period duration te (see page 7, which recites “ an incubation time of 10 min at room temperature”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of incubation of 95 °C disclosed by Ciftlik et al to between room temperature to  120°C as disclosed by Krenacs because (1) Krenacs suggests 120 °C is the recommended standard and (2) for the benefit of improving the performance of buffers thereby efficiently retrieving an antigen  (see page 6 of Krenacs which recites “[w]hen utilizing autoclaves as the heat source, 120°C is easily achievable and is the recommended standard […] Under identical heating conditions, i.e. temperature and duration, buffers of alkaline pH (pH 8–10) such as the common Tris or EDTA-containing HIER buffers generally result in more efficient antigen retrieval than the conventional citrate buffer at pH 6.0. The performance of both buffer types can be improved using higher temperatures or extending the time of treatment”). In addition, Krenacs provides what one of ordinary skill in the art would find motivations for cool-down time following high temperature heat induced epitope retrieval, namely, for the benefit of efficiently standardizing antibodies (see footnote 5 on page 6), for the benefit of preventing undesired nonspecific background staining, see footnote 11 on page 8) and for the benefit of preventing undesired drying artifacts, see footnote 10 on page 8).
The combination of Ciftlik and Krenacs doesn’t teach a cooling unit including a cooling block comprising a labyrinth of fluid flow channels for a cooling fluid to flow therethrough in order to provide active cooling of a sample support.
In the analogous art of providing in situ heat induced antigen recovery and staining apparatus and method, Angros teaches active cooling of a microfluidic chamber (referred to as a reaction compartment in [0072]) by a cooling unit (see [0072], which recites “antigen retrieval buffer (e.g., 0.5-5 ml per slide) and heat up quickly and cool quickly” and [0241], which recites “turn on air or liquid cooling system”) comprising a cooling block comprising a labyrinth of fluid flow channels (referred to as a cooling ducts 148 in [0121]) for a cooling fluid (which corresponds to cooling air or liquid, see [0121]) to flow therethrough in order to provide active cooling of a sample support (referred to as a slide support element 114 in [0121]) (see [0123], which recites “[a]s shown in FIGS. 17-19B, after the microscope slide 140 is heated, it can be rapidly cooled by directing air or liquid via the cooling ducts 148 into sub heating element cooling spaces 148a which are located below the heating element 164”) (see also [0127], which recites “[w]hen the slide support element 114 is withdrawn from the reaction compartment 112 and/or from the staining apparatus 100, a microscope slide 140 can be placed thereon or removed therefrom. The slide support element 114 can be inserted into the reaction compartment 112 for treatment of the biological sample on the microscope slide 140”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a liquid cooling system including cooling ducts disclosed by Angros into the device disclosed by the combination of Ciftlik and Krenacs  for the benefit of rapidly cooling a sample support (see [0123] of Angros).
Regarding claim 2,  the combination of Ciftlik, Krenacs and Angros teaches the method according to claim 1, wherein the cooling period duration te is comprised between 1 to 30 min (see [0229]-[0230] of Angros, which recites “[t]urn off heater and turn on air or liquid cooling system” “[c]ool 5 minutes”) (see also page 8, section 3, subsection 3.1, step 5 of Krenacs which recites “[f]ollowing the necessary number of heating cycles, allow the slides to cool for approx. 20 min”).  
Regarding claim 303, the combination of Ciftlik, Krenacs and Angros teaches the method according to claim 1 wherein an incubation temperature setpoint TAR during a temperature-controlled antigen retrieval step is comprised between 1100C and 200°C. Specifically, Krenacs teaches an incubation temperature setpoint TAR during a temperature-controlled antigen retrieval step of ~120 °C, see table 2).
Regarding claim 4, the combination of Ciftlik, Krenacs and Angros teaches the method according to claim 1 wherein the pressure Pchamber in the microfluidic chamber during the temperature-controlled antigen retrieval step S 1 is comprised between about 2.5 to 5 bars. Specifically, Angros teaches “a pressurizable common chamber for individually and independently processing a plurality of microscope slides” (see abstract) wherein, in one treatment step, an antigen retrieval solution is disposed on a microscope slide (see [0064] of Angros) (also see [0067] of Angros, which recites “[t]he slide is then heated, in a preferred embodiment, to a temperature of about 100° C.-300° C. and under a pressure from 0.1 psig (102.015 kPa) to, for example, 350 psig (2515 kPa)”, wherein 102.015 kPa is 1.02015 bar and 2515 kPa is 25.15 bar, therefore, the examiner takes note of the fact that the prior art range of 1.02015 bar to 25.15 bar completely encompasses the claimed range of 2.5 bar to 5 bar.
Regarding claim 55, the combination of Ciftlik, Krenacs and Angros teaches the method according to claim 1 wherein the incubation period duration ti is comprised between 2 to 20 min (see page 10, section 3.6 step 4 of Krenacs, which recites “[i]ncubate the slides in the post-HIER blocking buffer for 15–20 min”). 
Regarding claim 6, the combination of Ciftlik, Krenacs and Angros teaches a method for in situ imaging of samples by cycle multiplexing (see [0044] of Ciftlik) comprising the steps claimed in claim 1, further comprising the steps of: 
e) injecting in sequence a plurality of reagents (within a maximum and minimum concentration intensity, see [0037] of Ciftlik, which recites “[l]ater, we applied the reagent and buffer solution”), including at least one imaging probe (which corresponds to a reactive substance used in a fluorescence in situ hybridization process, see claim 11 of Ciftlik) , through the fluid inlet into the microfluidic chamber (see Figures 2 and 7 of Ciftlik), at a flow rate in a range between about 1 microliter/second and about 100 microliter/second (see [0037] of Ciftlik, which recites “a flow rate of 40 microLiter/seconds”); 
f) imaging a signal emitted (such as a blue channel)  by components  of the sample reacted (e.g. nuclei of the cells) with said at least one imaging probe (i.e. the nuclear counterstain conjugated with DAPI imaging probe, see [0044] of Ciftlik); 
g) repeating steps (e) and (f) with different imaging probes (for example Alexa-Fluor 594 and Alexa-Fluor 647 imaging probes, see [0044] and claim 11 of Ciftlik).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797           




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797